FOSTER, Circuit Judge.
This is a petition to review an order of the National Labor Relations Board. Mexia Textile Mills located at Mexia, Texas, was ordered to re-emplóy four discharged employees with back pay from the date of their discharge, less their net earnings from that time to the date of re-employment, namely, W. H. Sims and his wife and Osborne Kennedy and his wife.
The Board found petitioner had interfered with, restrained and coerced said employees in the exercise of their right to join the Textile Workers’ Organization Committee, a labor union, which were unfair labor practices affecting commerce within the meaning of Sec. 2(6) (7) of the Act, 29 U.S.C.A. § 152(6, 7). The contention of the petitioner is that Kennedy and Sims were discharged for an assault upon Smith and Bradford, two officers of the company, and it was necessary to also discharge the women because they were wives of the men and occupied company houses.
It is unnecessary to further state the case. It is sufficient to say there is enough substantial evidence in the record to support the Board’s conclusions. On the authority of National Labor Relations Board v. Waterman S. S. Co., 60 S.Ct. 493, 84 L.Ed. -, decided February 12, 1940, the petition will be dismissed and the order of-the Board affirmed.